D
                                                                         COURT OF APPEA LS
                                                                              D9 VISION II

                                                                        2013 MAR -5 AM 9:26

                                                                        STATE OF 1` TON
                                                                                 fENf
                                                                                   IAS!-
                                                                        BY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II



STATE OF WASHINGTON,
                              Respondent,                             No. 42911 0 II
                                                                                - -


       V.

                                                                UNPUBLISHED OPINION
JUAN ATILANO FIGUEROA,
                              Appellant.



       VAN DEREN, J. —Juan     Figueroa appeals from his conviction for failure to register as a

sex offender, arguing that the State did not present sufficient evidence that he had changed

residences but had not reported his new address. We affirm.
       The State charged Figueroa with failing to register as a sex offender between May 13,

2011, and May 30, 2011. He stipulated to his obligation to register as a sex.offender. Deborah

Jackson operated a residence for sex offenders in Bremerton. In May 2011, she authorized

Figueroa to live in the residence. On May 10, 2011, he registered as a sex offender with the

Kitsap County Sheriff's Office, listing Jackson's residence as his address.

       On May 13, 2011, other residents of Jackson's residence told her that Figueroa was no

longer staying there. She spoke with him four times by cellular telephone. She told him that if



1 A commissioner of this court initially considered Figueroa's appeal as a motion on the merits
under RAP 18. 4 and then transferred it to
            1                                a   panel   of judges.
No. 42911 0 II
          - -



he did not return to the residence, she would have to notify the police. She said he responded

that she could go ahead and notify the police because he was staying in Silverdale. Jackson also

testified that on May 13, Figueroa's friend Brandon Roy had taken Figueroa's belongings in a

backpack from the residence. Figueroa did not give written notice of a change in residences to

the Kitsap County Sheriff's Office after May 10, 2011. The jury found Figueroa guilty as

charged.

       RCW 9A. 4.
           a)a sex offender who changes residences within the same
           130(
              4)(
              4 requires

county to provide " igned written notice of the change in address to the county sheriff within
                  s

three business days of moving."Figueroa argues that the State failed to present sufficient

evidence that he had changed residences.

       Evidence is sufficient if,when viewed in a light most favorable to the State, it permits

any rational trier of fact to find the essential elements of the crime beyond a reasonable doubt.

State v. Salinas, 119 Wash. d 192, 201, 829 P. d 1068 (1992).A claim of insufficiency admits
                        2                  2               "

the truth of the State's evidence and all inferences that reasonably can be drawn therefrom."

 a inas-,
        119 Wn at .
            2d -

       Taken in the light most favorable to the State, the evidence established that while

Figueroa had listed Jackson's residence as his address on May 10, 2011, by May 13, 2011, he

was no longer seen residing there and all his belongings had been removed from the residence.

Figueroa admitted to Jackson that he was residing in Silverdale. The State presented sufficient

evidence that Figueroa had changed residences within the same county but had not provided the

sheriff with written notice of that change in residences within three business days.




                                                 01
No. 42911 0 II
          - -



        We affirm Figueroa's conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0




                                                       VAN DEREN, J.
We concur:




J HANSON, A. .
          J.
           C



   R,      J.




                                                   3